  Case 17-07603         Doc 62     Filed 02/05/19 Entered 02/05/19 11:59:02              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-07603
         PATRICIA A JOHNSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/10/2017.

         2) The plan was confirmed on 05/10/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/17/2018, 05/17/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/12/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-07603       Doc 62     Filed 02/05/19 Entered 02/05/19 11:59:02                      Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $9,132.42
       Less amount refunded to debtor                          $68.01

NET RECEIPTS:                                                                                   $9,064.41


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $4,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $429.19
    Other                                                                $171.76
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,600.95

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
ALLY FINANCIAL                Unsecured            NA         268.05           268.05           0.00       0.00
ATG CREDIT                    Unsecured         310.00           NA               NA            0.00       0.00
CAPTIALONE                    Unsecured         388.00           NA               NA            0.00       0.00
CAVALRY SPV I LLC             Unsecured      1,279.00       1,172.11         1,172.11           0.00       0.00
CHASE CARD MEMBER SERVICE     Unsecured      1,096.00            NA               NA            0.00       0.00
CHASE CARD MEMBER SERVICE     Secured        1,096.00            NA          1,096.00        135.00        0.00
CITIMORTGAGE                  Secured              NA       6,885.19         6,885.19      2,313.14        0.00
CITIMORTGAGE                  Unsecured     31,760.00            NA               NA            0.00       0.00
CITIMORTGAGE                  Secured       71,565.00    100,781.97       107,667.16            0.00       0.00
Comenity Bank                 Unsecured          92.00           NA               NA            0.00       0.00
COMENITY CAPITAL BANK         Unsecured            NA         399.01           399.01           0.00       0.00
COMMONWEALTH EDISON           Unsecured         125.00        221.07           221.07           0.00       0.00
DARVIN FURNITURE              Unsecured         545.00           NA               NA            0.00       0.00
DARVIN FURNITURE              Secured           700.00           NA          1,245.00           0.00       0.00
EVERY TOOTH COUNTS            Unsecured         278.00           NA               NA            0.00       0.00
Fed Loan Serv                 Unsecured     17,822.00            NA               NA            0.00       0.00
Fed Loan Serv                 Unsecured     17,526.00            NA               NA            0.00       0.00
Fed Loan Serv                 Unsecured      8,600.00            NA               NA            0.00       0.00
Fed Loan Serv                 Unsecured      4,651.00            NA               NA            0.00       0.00
Fed Loan Serv                 Unsecured      3,461.00            NA               NA            0.00       0.00
HARRIS & HARRIS               Unsecured      1,192.64            NA               NA            0.00       0.00
HILLCREST DAVIDSON & ASSOC    Unsecured      1,304.00            NA               NA            0.00       0.00
ILLINOIS COLLECTION SE        Unsecured         408.00           NA               NA            0.00       0.00
INGALLS MEMORIAL HOSPITAL     Unsecured         500.00      1,940.14         1,940.14           0.00       0.00
MIDFIRST BANK                 Unsecured     19,704.00            NA               NA            0.00       0.00
MIDFIRST BANK                 Secured       61,636.00     79,529.42              0.00           0.00       0.00
MIDFIRST BANK                 Secured              NA         258.95             0.00           0.00       0.00
MIDLAND FUNDING               Unsecured      1,218.00       1,095.63         1,095.63           0.00       0.00
MIDNIGHT VELVET               Secured           500.00           NA               NA            0.00       0.00
MIDNIGHT VELVET               Unsecured         166.00        582.68           582.68           0.00       0.00
NICOR GAS                     Unsecured         268.00        304.53           304.53           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-07603      Doc 62     Filed 02/05/19 Entered 02/05/19 11:59:02                   Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim         Claim         Claim        Principal        Int.
Name                             Class   Scheduled      Asserted      Allowed         Paid          Paid
NORDSTROM TD BANK USA        Unsecured         130.00           NA           NA             0.00         0.00
PAYPAL                       Unsecured         603.00           NA           NA             0.00         0.00
PRA RECEIVABLES MGMT         Unsecured      2,573.00       2,528.83     2,528.83            0.00         0.00
PRA RECEIVABLES MGMT         Secured       20,021.00     20,254.38     20,021.00         347.14     1,473.10
PRA RECEIVABLES MGMT         Unsecured            NA            NA        233.38            0.00         0.00
PRA RECEIVABLES MGMT         Unsecured      2,246.00       2,207.38     2,207.38            0.00         0.00
QUANTUM3 GROUP LLC           Secured           500.00        761.46       761.46         173.08        22.00
QUANTUM3 GROUP LLC           Secured           200.00           NA           NA             0.00         0.00
QUANTUM3 GROUP LLC           Unsecured            NA            NA           NA             0.00         0.00
QUANTUM3 GROUP LLC           Unsecured         388.00          0.00         0.00            0.00         0.00
QUANTUM3 GROUP LLC           Unsecured         356.00        512.20       512.20            0.00         0.00
QUANTUM3 GROUP LLC           Unsecured      7,448.00       7,513.01     7,513.01            0.00         0.00
TARGET                       Unsecured         154.00           NA           NA             0.00         0.00
US DEPT OF ED FEDLOAN        Unsecured     60,605.00    113,952.58    113,952.58            0.00         0.00
WORLDS FOREMOST BANK         Unsecured      3,508.00       3,591.42     3,591.42            0.00         0.00


Summary of Disbursements to Creditors:
                                                          Claim           Principal                Interest
                                                        Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                             $107,667.16               $0.00                 $0.00
      Mortgage Arrearage                             $6,885.19           $2,313.14                 $0.00
      Debt Secured by Vehicle                       $20,021.00             $347.14             $1,473.10
      All Other Secured                              $3,102.46             $308.08                $22.00
TOTAL SECURED:                                     $137,675.81           $2,968.36             $1,495.10

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00                 $0.00               $0.00
       Domestic Support Ongoing                           $0.00                 $0.00               $0.00
       All Other Priority                                 $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                           $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                        $136,522.02                  $0.00               $0.00


Disbursements:

       Expenses of Administration                          $4,600.95
       Disbursements to Creditors                          $4,463.46

TOTAL DISBURSEMENTS :                                                                       $9,064.41




UST Form 101-13-FR-S (09/01/2009)
  Case 17-07603         Doc 62      Filed 02/05/19 Entered 02/05/19 11:59:02                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
